UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 17)* SEACOAST BANKING CORPORATION OF FLORIDA (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Robert Merlino CapGen Capital Group III LP 120 West 45th Street Suite 1010 New York, New York 10036 (212) 542-6868 Copy to: Alison S. Ressler, Esq. Sullivan & Cromwell LLP 1888 Century Park East Los Angeles, California 90067 (310) 712-6600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 21, 2017 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP NO. 811707306 1 NAMES OF REPORTING PERSONS CapGen Capital Group III LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1%* 14 TYPE OF REPORTING PERSON (See Instructions) PN * The calculation of the foregoing is based on40,722,613 shares of Common Stock (as defined herein) outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. 1 CUSIP NO. 811707306 1 NAMES OF REPORTING PERSONS CapGen Capital Group III LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1%* 14 TYPE OF REPORTING PERSON (See Instructions) OO * The calculation of the foregoing is based on40,722,613 shares of Common Stock (as defined herein) outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. 2 CUSIP NO. 811707306 1 NAMES OF REPORTING PERSONS Eugene A. Ludwig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1%* 14 TYPE OF REPORTING PERSON (See Instructions) IN * The calculation of the foregoing is based on40,722,613 shares of Common Stock (as defined herein) outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. 3 CUSIP NO. 811707306 1 NAMES OF REPORTING PERSONS Robert Goldstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO, PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%* 14 TYPE OF REPORTING PERSON (See Instructions) IN * The calculation of the foregoing is based on40,722,613 shares of Common Stock (as defined herein) outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. (1) Includes 12,437 shares of Common Stock held in a retirement account for a relative over which Mr. Goldstein has sole voting and dispositive power. 4 CUSIP NO. 811707306 1 NAMES OF REPORTING PERSONS John P. Sullivan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1%* 14 TYPE OF REPORTING PERSON (See Instructions) IN * The calculation of the foregoing is based on40,722,613 shares of Common Stock (as defined herein) outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. 5 CUSIP NO. 811707306 1 NAMES OF REPORTING PERSONS John W. Rose 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%* 14 TYPE OF REPORTING PERSON (See Instructions) IN * The calculation of the foregoing is based on40,722,613 shares of Common Stock (as defined herein) outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. 6 EXPLANATORY NOTE The Reporting Persons are filing this Amendment No. 17 on Schedule 13D (this “Amendment No. 17”) to amend the Schedule 13D filed on April 1, 2010 (as amended by Amendment No. 1 filed on April 12, 2010, Amendment No. 2 filed on May 7, 2010, Amendment No. 3 filed on July 26, 2010, Amendment No. 4 filed on April 22, 2013, Amendment No. 5 filed on July 26, 2013, Amendment No. 6 filed on November 7, 2013, Amendment No. 7 filed on January 15, 2014, Amendment No. 8 filed on April 29, 2014, Amendment No. 9 filed on October 3, 2014, Amendment No. 10 filed on October 14, 2014, Amendment No. 11 filed on August 26, 2015, Amendment No. 12 filed on September 14, 2015, Amendment No. 13 filed on November 16, 2015, Amendment No. 14 filed on May 10, 2016, Amendment No. 15 filed on June 8, 2016and Amendment No. 16 filed on February 15, 2017 (the “13D Filing”). Capitalized terms used herein, but not otherwise defined herein, shall have the meanings ascribed to such terms in the 13D Filing. Except as specifically amended and supplemented by this Amendment, the 13D Filing remains in full force and effect. Item 4. Purpose of Transaction Item 4 of the 13D Filing is hereby amended and supplemented by adding the following immediately prior to the last paragraph of Item 4: On February 21, 2017, CapGen LP sold 6,210,000 shares of Common Stock pursuant to the 2017 Underwriting Agreement, including 810,000 shares of Common Stock, which were subject to the Underwriters’ option to purchase additional shares. Item 5. Interest in Securities of the Issuer. Item 5 of the 13D Filing is hereby amended and restated in its entirety as follows: (a) and (b) Reporting Person Amount of Shares of Common Stock Beneficially Owned Percent of Class* Sole Power to Vote or Direct the Vote Shared Power to Vote or Direct the Vote Sole Power to Dispose or Direct the Disposition Shared Power to Dispose or Direct the Disposition CapGen Capital Group III LP 3.1% 0 0 CapGen Capital Group III LLC 3.1% 0 0 Eugene A. Ludwig 3.1% 0 0 Robert Goldstein 3.2% John P. Sullivan 3.1% John W. Rose 3.2% * The calculation of the percentage of outstanding shares of Common Stock owned by each reporting person is based on 40,722,613 shares of Common Stock outstanding as of February 21, 2017, as reported by the Issuer in its Final Prospectus Supplement to the Registration Statement on Form S-3, filed with the Securities and Exchange Commission on February 16, 2017. 7 (c) On February 21, 2017, pursuant to the 2017 Underwriting Agreement, CapGen LP sold an aggregate of 6,210,000 shares of Common Stock. (d) Other than the Reporting Persons, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the securities of the Issuer referred to in this Item 5. (e) As of January 21, 2017, the Reporting Persons ceased to be the beneficial owners of more than five percent of the outstanding shares of Common Stock. Item 7. Material to be Filed as Exhibits Item 7 of the 13D Filing is hereby amended and supplemented by adding the following: Exhibit 29 Joint Filing Agreement, dated February 22, 2017, by and among CapGen Capital Group III LP, CapGen Capital Group III LLC, Eugene A. Ludwig, Robert Goldstein, John P. Sullivan and John W. Rose. 8 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 22, 2017 CAPGEN CAPITAL GROUP III LP By: CAPGEN CAPITAL GROUP III LLC, its general partner By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP III LLC By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig ROBERT GOLDSTEIN By: /s/ Robert Goldstein Name: Robert Goldstein JOHN P. SULLIVAN By: /s/ John P. Sullivan Name: John P. Sullivan JOHN W. ROSE By: /s/ John W. Rose Name: John W. Rose ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 9 EXHIBIT INDEX Exhibit
